DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
The application has been amended as follows. 
Please amend the claims 5 and 7 as follows: 

5. (Currently Amended) The system of claim 1[4], wherein the instructions further cause the system to: determine the inter-ocular distance based at least on the distance between the first ocular and the second ocular. 
7. (Currently Amended) The system of claim 1[4], wherein the inter-ocular distance is associated with a distance between eyes of a surgeon. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-3, 5, 7, 9-14, 17, 19 and 20 of the claim invention filed 9/9/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Tripathi US-PGPUB No. 2010/0217278 (hereinafter Tripathi ‘278) teaches a medical system, comprising: 
e.g., processor of  Tripathi ‘278 Paragraph 0014);  
a memory medium that is coupled to the at least one processor and that includes instructions, when executed by the at least one processor, cause the system to (e.g., Tripathi teaches at FIG. 3 and Paragraph 0054 that multidimensional visualization module 316 housed in a single device): 
receive a first image of an eye of a patient (
e.g., Tripathi ‘278 teaches at Paragraph 0080 the pre-operative data set can include any portion of data about a patient including….at least one image of at least a portion of the patient’s target surgical anatomy specifically the eye and information about axes of the eye of the patient); 
determine locations of multiple iris structures of the eye of the patient from the first image of the eye of the patient (
Tripathi ‘278 teaches at Paragraph 0083 that dilation of an eye is a retraction of the iris….to relax the iris sphincter muscle thereby increasing the circumferences of the iris and at Paragraph 0096 exemplary distinct visual features include…iris patterns 918, scratches on the cornea, dimples on the cornea….sequestered pigment cells, scars. Additionally, corneal-scaleral junction 922 or boundary known as the limbus and pupillary boundary 924 are additional distinct visible features….to align and track the image in conjunction with the real-time visualization of the target surgical field); 
determine first positions of the locations of the multiple iris structures (
Tripathi ‘278 teaches at Paragraph 0083 that dilation of an eye is a retraction of the iris….to relax the iris sphincter muscle thereby increasing the circumferences of the iris and at Paragraph 0096 exemplary distinct visual features include…iris patterns 918, scratches on the cornea, dimples on the cornea….sequestered pigment cells, scars. Additionally, corneal-scaleral junction 922 or boundary known as the limbus and pupillary boundary 924 are additional distinct visible features….to align and track the image in conjunction with the real-time visualization of the target surgical field); 
render, based at least on the first positions of the locations of the multiple iris structures, a first two-dimensional overlay image associated with a three-dimensional overlay image (Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium); 
display, via the first display of the plurality of displays, the first two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium). 

Under BRI, Tripathi US-PGPUB No. 2010/0217278 (hereinafter Tripathi ‘278) and Tripathi US-PGPUB No. 2010/0094262 (hereinafter Tripathi ‘262) implicitly teach the claim limitation:  
render, based at least on the first positions of the locations of the multiple iris structures and based at least on a horizontal offset, a second two-dimensional overlay image associated with the three-dimensional overlay image, wherein the horizontal offset is an inter-ocular distance between the first ocular and the second ocular (
Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at Paragraph 0083 that dilation of an eye is a retraction of the iris….to relax the iris sphincter muscle thereby increasing the circumferences of the iris and at Paragraph 0096 exemplary distinct visual features include…iris patterns 918, scratches on the cornea, dimples on the cornea….sequestered pigment cells, scars. Additionally, corneal-scaleral junction 922 or boundary known as the limbus and pupillary boundary 924 are additional distinct visible features….to align and track the image in conjunction with the real-time visualization of the target surgical field);
display, via the second display of the plurality of displays, the second two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye);
receive a second image of the eye of the patient (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field and at Paragraph 0093 the ability to capture pre-operative patient still images and data and to create and use one or more user adjustable, accurate, real-time virtual surgical reference indicium and at Paragraph 0098 that distinct and observable visible features that can be identified….and within the iris…distinct visible features include…patterns in the iris 610. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye); 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye); 
render, based at least on the second positions of the locations of the multiple iris structures, a third two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field and at Paragraph 0093 the ability to capture pre-operative patient still images and data and to create and use one or more user adjustable, accurate, real-time virtual surgical reference indicium and at Paragraph 0098 that distinct and observable visible features that can be identified….and within the iris…distinct visible features include…patterns in the iris 610. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye); 
display, via the first display, the third two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field and at Paragraph 0093 the ability to capture pre-operative patient still images and data and to create and use one or more user adjustable, accurate, real-time virtual surgical reference indicium and at Paragraph 0098 that distinct and observable visible features that can be identified….and within the iris…distinct visible features include…patterns in the iris 610. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye); 
render, based at least on the second positions of the locations of the multiple iris structures and based at least on the horizontal offset, a fourth two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field and at Paragraph 0093 the ability to capture pre-operative patient still images and data and to create and use one or more user adjustable, accurate, real-time virtual surgical reference indicium and at Paragraph 0098 that distinct and observable visible features that can be identified….and within the iris…distinct visible features include…patterns in the iris 610 and at Paragraph 0085-0087 that dilation of an eye is a retraction of the iris or colored center at the front of the eye….thereby increasing the circumference of the pupil to a maximal extent….the surgeon is provided with a clear view and unrestricted access to internal structures of the eye located behind the iris. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye); and 
display, via the second display, the fourth two-dimensional overlay image associated with the three-dimensional overlay image (Tripathi ‘262 teaches at Paragraph 0059 that user control input 300….allowing the controlling surgeon to move the pre-operative image vertically, horizontally and diagonally….relative to the identifiable structures and (iris) features of the real-time multi-dimensional visualization of the target surgical field and at Paragraph 0093 the ability to capture pre-operative patient still images and data and to create and use one or more user adjustable, accurate, real-time virtual surgical reference indicium and at Paragraph 0098 that distinct and observable visible features that can be identified….and within the iris…distinct visible features include…patterns in the iris 610. 
Tripathi ‘278 teaches at FIG. 9B and Paragraph 0085 that natural dilated iris 932 naturally retracts to a lesser extent than under chemical dilation. Tripathi teaches at Paragraph 0088 that the target eye cyclo-rotates into this displaced orientation. Tripathi teaches at FIGS. 9B-9C that the locations of the iris patterns have been changed. 
Tripathi ‘278 teaches at FIG. 10 and Paragraph 0107 rendering a 2D overlay image 1002 associated with a 3D overlay image 1000 of the patent’s eye while incorporating virtual surgical reference indicium and at Paragraph 0099 that the pre-operative still image of the patient’s eye is overlaid on one or more real-time 3D HD visualizations of at least a portion of the patient’s eye).


a binocular digital microscope having a first ocular having a first display and a second ocular having a second display, wherein the binocular digital microscope is communicatively coupled to the processor (Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope); 
render, based at least on the first positions of the locations of the multiple iris structures and based at least on a horizontal offset, a second two-dimensional overlay image associated with the three-dimensional overlay image (
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); 
display, via the second display of the plurality of displays, the second two-dimensional overlay image associated with the three-dimensional overlay image (
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images);
receive a second image of the eye of the patient (Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); 
determine second positions of the locations of the multiple iris structures from the second image of the eye of the patient (Berlin teaches at Paragraph 0143 traversing the entirety of the eye from anterior-most portions to the posterior-most portions and the traverse oriented images provided to the surgeon during surgery correspond to a more narrow band within these planes…the images depict tissue that is at or near the iris plane of the eye. 
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); 
render, based at least on the second positions of the locations of the multiple iris structures, a third two-dimensional overlay image associated with the three-dimensional overlay image (Berlin teaches at Paragraph 0143 traversing the entirety of the eye from anterior-most portions to the posterior-most portions and the traverse oriented images provided to the surgeon during surgery correspond to a more narrow band within these planes…the images depict tissue that is at or near the iris plane of the eye. 
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); 
display, via the first display, the third two-dimensional overlay image associated with the three-dimensional overlay image (Berlin teaches at Paragraph 0143 traversing the entirety of the eye from anterior-most portions to the posterior-most portions and the traverse oriented images provided to the surgeon during surgery correspond to a more narrow band within these planes…the images depict tissue that is at or near the iris plane of the eye. 
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); 
render, based at least on the second positions of the locations of the multiple iris structures and based at least on the horizontal offset, a fourth two-dimensional overlay image associated with the three-dimensional overlay image (Berlin teaches at Paragraph 0143 traversing the entirety of the eye from anterior-most portions to the posterior-most portions and the traverse oriented images provided to the surgeon during surgery correspond to a more narrow band within these planes…the images depict tissue that is at or near the iris plane of the eye. 
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images); and 
display, via the second display, the fourth two-dimensional overlay image associated with the three-dimensional overlay image (Berlin teaches at Paragraph 0143 traversing the entirety of the eye from anterior-most portions to the posterior-most portions and the traverse oriented images provided to the surgeon during surgery correspond to a more narrow band within these planes…the images depict tissue that is at or near the iris plane of the eye. 
Berlin teaches at Paragraph 0115 that structures such as the central iris 619a can be viewed by the surgeon using an optical device 640a (it is noted that FIG. 6A shows symmetrical iris structures 619a and at Paragraph 0142 that a surgeon may view structures of the eye 600e corresponding to an iris plane co-planar with iris 605e. Berlin teaches at Paragraph 0144 that one or more treatment reference markers 601, 602, 603 corresponding to one or more target locations may be overlaid over the optical image 701 of an eye and at Paragraph 0167 that locations of the one or more individual collector channels may be registered relative to at least one distinguishable anatomical structure in the eye such as the iris. 
Berlin teaches at FIG. 5 and Paragraph 0074-0075 that the augmented images may be presented to the physician through eyepieces or oculars of the microscope and at Paragraph 0080 that the image viewed by a surgeon or user through the oculars or eyepieces 408 may be a direct optical view of the eye and at Paragraph 0098 the augmented image 600 may be viewed binocularly by a user or surgeon through oculars of the microscope and may be displayed on a heads up display…optical image or view 505 can correspond to an iris plane of the eye…so as to enable the surgeon to adequately visualize the anatomical structures of interest and at Paragraph 0142 that a microscope image or view allows the surgeon to view tissue or structures of the eye 600e….an image or view that is substantially parallel to the x-y plane 610e of the eye enables the surgeon to adequately visualize the anatomical structures of interest, e.g., iris, within the anterior chamber…augmented images can also include one or more graphical visual elements overlaid to and in registration with the microscope image. 
Seitz teaches at FIG. 4 the locations of the multiple iris structures R1-R3 and/or L1-L4 and based at least on a horizontal offset, a second 2D overlay image of the right eye 112 and/or the left eye 114 associated with the 3D overlay image.
Seitz teaches at Paragraph 0107-0108 that the left eye 114 are marked by the four features L1-L4 of the pattern and each L1-L4 has at least two crossed lines whose intersection point mark an iris point on the iris of the left eye 114…and at Paragraph 0119 that FIG. 6B shows a second image 310 of the left eye 114…on which left eye 114 the second pattern 210 is projected
Seitz teaches at Paragraph 0111-0113 a first image 300 is recorded by the image recording device 10 and the image might also contain both eyes of the user….the predetermined points are re-detected in subsequent images).

The prior art references do not anticipate or suggest the new claim limitation of “wherein the display of the third two-dimensional image and the display of the fourth two-dimensional image separated by the horizontal offset create a binocular disparity and a depth perception when viewed through the first ocular and the second ocular” in a medical system, set forth in the amended base claim 1.  The base claim 11 is allowed for the same reason as the claim 1. The dependent claims 2, 3, 5, 7, 9 and 10 are dependent upon the base claim 1 and are allowed for the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613